Bocees, J.
(dissenting):
I am under much embarrassment in my effort to determine precisely the class of cases authorized to be proseciited under section 1, of the act of 1853. (Sess. Laws of 1853, chap. 238, page 526.) It is there provided that the validity of a devise may be determined by action in like manner with grants of land by deed; and further, that thereupon, any party may be en joined from setting up or impeach, ing such devise, as justice may require. .Judge Folger, in Bailey v. Briggs (56 N. Y., 415), by his remarks on page 415, seems to regard this act as authorizing an action to settle questions arising on disputed wills, when their genuineness or proper execution is chai *346lenged by a party claiming an interest in tbe lands thereby devised. If this be the true construction of that act, which I do not intend here to assert, then this action is well founded in theory. But why is not the action well brought under the statute to compel the determination of claims to real property ? Such claims may now be prosecuted by action in this court. (Code, § 449; Burnham v. Onderdonk, 41 N. Y., 425 ; Fisher v. Hepburn, 48 id., 41; Brown v. Leigh, 49 id., 78; Austin v. Goodrich, 49 id., 266; Bailey v. Briggs, 56 id., 407; Churchill v. Onderdonk, 59 id., 134; Boylston v. Wheeler, 61 id., 521; Davis v. Read, 65 id., 566.) The complaint contains, as .is believed, all necessary averments to sustain the action under this statute. It is true that it contains much that is unnecessary — mere surplusage, under any view to be taken of the plaintiff’s rights. But the sufficiency of the complaint was not challenged on the trial, nor in the exceptions to the findings of the court. The complaint, the proof and the finding considered together manifestly are abundantly sufficient to sustain the judgment ordered, as in a case prosecuted under the statute to compel the determination of claims to real property. It should also be here noticed, that in case an objection to the complaint had been raised on the trial, an amendment might have been allowed. The same right exists as to amendments of pleadings in .this class of actions as in other actions authorized by the Code. So held in Brown v. Leigh (49 N. Y., 78). This is not a case on demurrer to the complaint, hence all rules as to the allowance of amendments at the trial have application here as in other cases. But a careful analysis of the complaint will establish its sufficiency, and especially is a ease made according to the provisions of the statute, on the complaint, the proof and the findings of the judge. The court had jmisdiction of the subject-matter of the action, and the appellants appeared and submitted to its authority. (See remarks of Earl, J., in Fisher v. Hepburn, 48 N. Y., 51, 52.) This case, too, seems to be a very proper one for the exercise of the power of the court under the statute here invoked. The plaintiff was in actual possession and had been in possession of the premises for many years. His title was challenged. He could not make improvements with certainty of protection in so doing, and the claim set up against his title would naturally impair or greatly prejudice his right of enjoy*347ment and of sale. Was not this statute a very proper one in its application to his case ? Under it the claim made against his title could be settled. The claimant could be brought into court, and could be compelled to disclaim or to have his claim determined. (Davis v. Read, 65 N. Y., 566.) In this case the claimant set up and litigated the claim, and it has been determined. In my judgment it should stand, unless some rule of law has been violated on the trial, which requires a reversal of the judgment and a rehearing of the case.
The only question litigated on the trial was the validity of the will of Benjamin Rogers, under which the plaintiff claimed title. The devise therein to Joseph Rogers was claimed to be void because Joseph was one of the subscribing witnesses thereto, and, 'as was insisted, the will could not be proved without his testimony. This ground of defense was urged at the trial, and was the only defense there considered and passed upon. The learned judge, before whom the case was tried without a jury, held and decided, that the will might be proved and established as a will of real property in the Supreme Court by one witness according to- the common-law rule of evidence. In this, I think he is fully and indisputably sustained by numerous authorities both before and since the adoption of the Revised Statutes of this State. (Dan v. Brown, 4 Cow., 483; Jackson v. Le Grange, 19 John., 386; Jackson v. Vickory, 1 Wend., 406; Caw v. Robertson, 5 N. Y. [Per Gray, J.], 134; Harris v. Harris, 26 N. Y., 433.) In Jackson v. Le Grange (supra), it was held that a will might be established by one witness, if he was able to testify to all the requirements of the statute relating to its due execution. This rule is reiterated in all the subsequent cases above cited. In Cano v. Robertson (supra), Judge Gray, says, “ if the title to real estate devised should be contested only one of the subscribing witnesses, who can prove the execution of the will, need be examined.” In Harris v. Harris (supra), the same rule of evidence was recognized and followed, and the will was held established by the evidence of one witness only. If it be suggested that this rule has application only to actions at law, the answer is first, that- the distinction between actions at law and in equity are now abolished; and secondly, that this proceeding and action is given by the statute *348to be prosecuted in the Supreme Court as an action at law, and was never an action or proceeding in equity. The issue was made in tbe law court, and was there tried as an issue of law, and judgment was rendered by that court. (Tanner v. Tibbits, 18 Wend., 544.) But Harris v. Harris (supra), where this rule of evidence was applied, was an action of partition, formerly cognizable in an equity court. Nor is the rule only to, be applied in favor of a defendant whose title is assailed, as will be seen on reference to Jackson v. Le Grange (supra) where it was held that the plaintiff in ejectment, in order to make his title under a will need produce but one witness, so be it, that such witness could testify to all the facts required by the statute for its due execution. As was said by the learned judge in his opinion at Special Term, the statute has defined the methods and quantity of proof to establish a will in the Surrogate’s Court; but it has not undertaken to define what proof shall be recognized in the Supreme Court where a party seeks to establish and sustain a devise. In the latter case the due execution of the will may be proved the same as any other fact, and so the learned judge says, “ if one witness testifies to all the formalities required by 'the statute, and he is believed, the proof <s complete as to such formalities.” This I understand to be the settled rule according to all the authorities bearing on the question. Without further elaboration I commend the opinion of Judge Landon, given in this case at Special Term as a sound exposition of the law.
In my opinion the judgment appealed from should be affirmed with costs against the appellants.
Present — Learned, P. J., Bocees and Boardman, JJ.
Judgment reversed, new trial granted, costs to abide event.